 CONSOLIDATED. FREIGHTWAYS CORP.Consolidated Freightways Corporation of DelawareandJames Nelligan.Case 1-CA-2142624 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND' MEMBERSDENNIS'AND JOHANSENOn 5 March. 1985 Administrative Law JudgeRobert T.. Wallace issued the attached decision.The Respondent filed exceptions and a supportingbrief.The General Counsel filed a reply brief. 'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel. - 'The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,'findings, andconclusions'. only to the extent consistent with thisDecision and Order.finding that the Respondent terminated employeeJames Nelligan in-violation of Section 8(a)(3) and(1) of the Act. Nelligan was employed by the Re-spondentas a "casual" driver. In this capacity, hemadedeliveries and also worked on the dock ofthe Respondent's terminal. During the summer of1983, the terminal was the site of almost daily am-bulatory picketing by striking employees of .Cole'sExpress. The picketing, which occurred whenevera Cole's vehicle was present,'-usually lasted. about10 to 15 minutes. On approximately six occasions in: July and August 1983, Nelligan ceased workingduring the picketing and took a-coffeebreak.2 TheRespondent terminated 'Nelligan on 8 September1983.The judge concluded that Nelligan was,'ter-minated because he had honored the Cole picketline.'The 'standard used in determining whether anemployer discriminated against an employee. be-cause of his union activitiesis set. forth. inWrightLine, 251NLRB 1083, 1089 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455-U.S. 989(1982), where the Board-stated, "[f]irst, we shall re-quire that the General Counsel makea prima facieshowing sufficient to support the inference thatprotected conduct was a `motivating factor' in theemployer's decision." A necessary'element in thethat the employer had-knowledge of the employ-ee's unionactivity. In- the present case, contrary to1In light of the disposition of the case,Chairman Dotson and MemberJohansen find it unnecessary to pass upon the judge's protected concertedactivity analysis.2Thejudge found that Nelligan "had discretion to choose when totake his morning and afternoon breaks"(JD at 479)the judge,we find insufficient evidence in therecord to conclude that the Respondent hadknowledge of Nelligan's activity. There is no evi-dence that the Respondent ever observed Nelliganwhen Cole's pickets were present. And, as Nelliganhimself admitted, he honored the picket line bytaking a coffeebreak. Therefore, even assuming thatthe Respondent did see him when the pickets wereat the terminal, there is no basis for concluding thattheRespondent knew Nelligan was honoring thepicket line.3Accordingly, because the GeneralCounsel has failed to provean essentialelement ofa prima facie case, we conclude that the complaintshould be dismissed.ORDERThe complaint, is dismissed.SThe judge inferred knowledge on the basis of the small-plant doc-trine, citingL A.Baker Electric,265 NLRB 1579, 1587 (1983), andWiesePlowWeldingCo,123NLRB 616, 618(1959)Unlike the situation inthose cases, however, the employee here took pains to conceal his activi-ty, and we therefore find that an inference of employer knowledge is notwarrantedSeeW W. Grainger, Inc,255 NLRB 1106 fn 4 (1981) Chair-man Dotson does not,in any event, rely on the small-plant doctrine ,BenjaminSmith, Esq.,for the General Counsel.Paul J. Kingston, Esq. (Kingston and Mulkern),of Boston,Massachusetts,for theRespondent.',DECISIONROBERT T. WALLACE,AdministrativeLaw Judge Ona charge and an amendedcharge filedby James Nelli-gan, on September29 and October 13, 1983,respective-ly,a complaint was issued on November10,1983,wherein it is alleged that Respondent ConsolidatedFreightwaysCorporation of Delaware(CF) violatedSection 8(a)(1) and(3) of the NationalLaborRelationsAct in terminating James Nelligan's employment.-The case was tried before me at Bangor,Maine, onJanuary 12 and 13, .1984.On the entire record,- includingmy observation of the demeanor of the witnesses, andafter due considerationof briefs filedby the GeneralCounsel and Respondent,Imake the-following:FINDINGSOF FACT AND ANALYSISJurisdiction.Respondent,a corporation engaged in thetransportation of freight as a common carrier having, aspertinent,a terminal at Bangor,derived in excess of$50,000 from providing service from points in the Stateof Maine to points in other States during a 1-year periodimmediately preceding filing of the complaint.It admits,and Ifind,that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct and thatLocal 340 ofthe International Brotherhoodof Teamsters,Chauffeurs,Warehousemen& Helpers ofAmerica is now and has been at all times material herein,a labor organization within the meaning of Section 2(5) .of the Act.276 NLRB No. 58 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDIssueNelligan is a longtime truckdriver and memberof Local 340 As of he day of his termination (September81983)he had been a casual driver for CF at itsBangor terminalfor about 6 years and as such heworked 2 or 3 days a week for CF and sometimes forother motor carriersHis statusas a casual driver meantthat unlike the four drivers who were regular employees at theterminal hehad limited rights under the collective bargainingagreementbetween CF and the LocalFor example he had no right to use the grievance/hearing procedures available under the agreement andwas not on the seniority list However as CF s mostsenior casualhe had first opportunity for filling a vacancy created on September 2 when one of the regulardrivers resigned But the job was not offered to him Insteadhe was terminated on September 8 by TerminalManager GossIn essenceit is here alleged that the termination andconsequent disqualification from filling the vacancy wasdue to the fact that on approximately four occasions inJuly and two in August Nelligan stopped working onthe dock for periods ranging from 5 to 15 minutes eachwhile other members of the Union were engaged in ambulatory picketing at the entrance to the CF terminalThe picketing occurred on a regular almost daily basisthroughout the spring and fall of 1983 whenever vehiclesof a company (Coles Express) with whom the Unionhad a dispute were present at the terminalGoss denies ever having seen any work stoppage byNelligan andhe claims Nelligan was terminated solelybecause he failed to submit required Vehicle InspectionReports and Hours of Service Certificates and becausehe misdelivered an item of freightEvidenceIfind the complaint supported by substantialcredible evidenceRespondent through Goss is shown to have harboreda deep seated and continuing animus toward the Unionand its members Among other things this is seen in hisresponse to the initial amval of ambulatory pickets infront of the CF terminal sometime in February 1983 Admittedly he went out took photographs and tauntedpicketers asbig brave TeamstersShortly thereafter (inMarch) on observing the pickets in front of a neighboring truck terminal he shouted over to them again admittedly that they were a lazy bunch of bastardsandthatwas followed by his bellowedsuggestionthat theygo get a job and stop harassing peopleAnd he statesthat duringa meeting atthe CF terminal on April 12 hetold the four regular drivers that he would fire theirassif they did not cross the picket lineMoreover headmits beingtold by CF s manager of labor relations onthe following day that section 1 of article 9 of the agreement with the Union precluded discipline of employeeswho refused to cross the picket line i and I credit testi'Sec 1 of art 9readsas followsPicket LinesIt shall notbe a violation of this Agreementand it shall not because for dischargeor disciplinaryaction in the event an employeerefuses to enter uponany propertyinvolved in a primary labordispute or refuses to go throughor work behindany picket lineincluding the primary picket line of Unions party to this Agree-mony by three of the drivers that Goss never approached them with a retraction or statement that he hadmisunderstood employee rights under the agreementI also find it likely that Goss was aware that Nelliganhad manifested sympathy for the picketers by stoppingwork while their line was in place at the CF terminal Inthat regard I have in mind the fact that it is a small terminal and that Goss animosity towards the picketersalmost certainly would have prompted him to scrutinizecloselywhether and in what manner his drivers wouldrespond to the presence of fellow Teamsters on thepicket line SeeWiese Plow Welding Co123 NLRB 616618 (1959) andL A Baker Electric265 NLRB 15791587 (1983)Nor am I persuaded that the asserted reasons for Nelligan s termination are anything other than pretextual SeeWright Line251 NLRB 1083 (1980) enfd 662 F 2d 899(1stCir 1981) cert denied 445 US 989 (1982) As tothe misdeliveryGoss was not sure he mentioned thatmatter during the termination interview with Nelligan onSeptember 8 and I conclude from that circumstance plusthe fact that the incident in question occurred over amonth earlier (on or about August 2) and (according touncontradicted testimony of Nelligan) was rectified byproper delivery on the next day that it was a relativelyminor matter and one which would not have elicited anymajor disciplinary action 2The other reason advanced for the termination i eNelligan s asserted failure to fill out forms required bythe Federal DOT also appears contrived In that regardI note that Goss claims the decision was due in part toNelligan s failure to complete vehicle inspection reports(VIR) for 10 trips operated by him during the weekendingAugust 20 (Tr 158) Assertedly he becameaware of that circumstance for the first time aboutAugust 26 when during the course of a surprise audit bya vistmg CF official it was brought to his attention that10 VIRs were missing from terminal files Yet the written report of the auditor (G C Exh 8) refers to perceived omissions by all local drivers at the terminal Thisis seen from his finding that during the week in question10 of 18 required [reports] had not been completedand since a VIR is due after each trip it appears thatthe quoted phrase refers to all (18) trips operated out ofthe terminal that week and not just to the few operatedby casual driver Nelligan In addition and also pertinentto Goss lack of bona fides in claiming that Nelligan wasat fault is his written explanation (R Exh 6) to company officialsdated October 12 1983 that the missingVIRs in fact had been made out but were left in the cabof linehaul power units instead of having been turned into dispatchers In context he was telling them that only alesser dereliction had occurred i e a misfiling ratherthan a violation of DOT regulations in failing to fill outVIRs at the proper timement,and including prunary picket lines at the Employers placeof business2Although the same shipment also involved shortage of an itemvalued at $48 96-for which a claim was paid by CF on September 21-that shortage is not attributed by Respondent to any fault on Nelligan span CONSOLIDATED FREIGHTWAYS CORPA similar situation exists with respect to Goss' claimthat he also had in mind, Nelligan's failure to completeanother six VIRs on trips run by him between July 18and August 8,-a conclusion again based on the absence ofpertinent forms in the filesHowever, upon reviewing(pursuant to request made at the hearing) records of alltrips (40) run by local drivers during that period, hefound only 16 VIRs on file. He did not know why theadditional 18 reports (24 less ' 6 attributed to Nelligan)were missing, but he opined that they may have been leftin the cabs of linehaul tractors by the 4 regular driversHe does not explain, however, why he did not creditNelliganwith having done so or at least explore thatpossibility with him.'On the other hand, I recognize that Goss' "left-in-the-cab" explanation may be nothing more than a rationaliza-tion to conceal a lax attitude on the part of all local driv-ers towards reporting requirements as well as failure onhis part adequately to oversee them in that regard.3 Butassumingthat to be the case, Goff offers no explanationas to why he focused his attenion on files relating to Nel-ligan alone-a driver who (with the exception of onewarning concerning a miscount of freight occurring 15months earlier) admittedly had received no verbal orwritten discipline during his 6 years of employment-andalso omitted in his case any recourse to the system ofprogressive discipline he frequently administered to theother drivers.Having concluded that the asserted reason for Nelli-gan'sterminationwas false, an inference is warrantedthat the action was for an unlawful reason.NLRB v.Dant & Russell, Ltd.,207 F.2d 165, 167 (9th Cir., 1953);Shattuck Denn Mining Corp. v. NLRB,362 F.2d 466, 470(9th Cir. 1966). I draw the inference here since it is con-sistentwith other evidence4 tending to show that the ter-mination was meant to punish Nelligan for a protectedactivity, i.e., his display of sympathy for fellow unionmembers on the picket line, and to deter other driversfromsimilarconduct.Washington State Service Employees,188NLRB 957 (1971);YellowCab,210NLRB 568(1974)Further, I find it probable that Nelligan waschosen to be an example because,as a casualdriver, healone lacked standing to avail himself of grievance pro-cedures -under the collective-bargaining agreement ineffect between the Union and CF; and, accordingly, ofthe five local drivers he was most vulnerable to arbitrarydisciplinary action.OtherMatters.In its brief, Respondent, citingLibertyMutual Insurance Co. v. NLRB,592 F 2d 595, 604 (1'stCir. 1979), contends that even if Nelligan was terminatedfor expressing sympathy for the picketers his method ofdoing so amounted to an unlawful partial strike and3This appears to explain the absence from terminal files of 7 hours ofservice certificates asserted to have bee.i due from Nelligan during theperiod July 19 through August 16 Those certificates normally are filledout by drivers who, like Nelligan,are not regular employees of a carrierand who may have dnven for other carriers intermittently The pertinentDOT regulation (49 CFR 395 8 0)(2)). provides that the carrier shallobtain the required certificate before allowing the driver to begin work* Including credited testimony of picketers Hewey and Morrill that onone occasion the individual (Fogg) whom Gosshired(on September 12,1983) to replace Nelligan drove through their picket line, and that on an-other he voided the line by driving out over a rarely used back road479therefore was an activity unprotected under the Act. It istrue, as found above, that on several occasions Nelliganstopped work and drank coffee for brief periods whilethe CF terminal was being picketed. But that action didnot constitute a partial strike because no showing ismade that he was instructed to work continuously.Indeed, it appears that he had discretion to choose whento take his morning and afternoon breaks (Tr. 294).Moreover, Nelligan's sympathetic response appears sanc-tioned by the provision in the applicable collective-bar-gainingagreement cited in footnote 1, above 5Also, citingMyers Industries,'268NLRB 493 (1984),Respondent contends that Nelligan's action was unpro-tected because is was not undertaken in concert withother CF drivers. However, the evidence shows that onone occasion in August Nelligan and another CF driver(Michael) took their coffeebreaks together while the CFterminal 'was being picketed. But even 'apart from thatcircumstance, there is no requirement that "concerted ac-tivities" be undertaken by two or more employees of thesame company. SeeEastex, Inc. v.NLRB,437 U.S. 556,564-565 (1978), wherein the Supreme Court stated:The `employees' who may engage 'in concerted ac-,tivities for `mutual aid or protection' are defined by2 '(3) of the Act . : . to `include any employee, andshall not be limited to the employees of a particularemployer,unlessthe Act explicitly'states otherwise.. .' This definition was intended to protect em-ployees when they engage in otherwise proper con-ceited activities in support of employees 'and em-ployers other than their own.Here Nelligan's "coffee breaks" were taken in concertwith, and as an expression of solidity with, picketingdrivers Hof Cole's Express who were attempting to main-tain or improve their economic. interests as workers. Ac-cordingly, he is shown to have engaged in activity pro-tected under the Act.A further' argument advanced by Respondent is thatsince the allegation of an unlawful discharge derivesfrom an amended charge filed on October' 13 and cannotbe established other than by reference to the threat ut-tered by Goss on April 12, it is barred as being 1 dayover the' 6-month limitation period set forth in Section10(b) of the' Act. The threat has been considered by meonly insofaras it,along with other evidence, sheds lighton the true character of Nelligan's termination on Sep-tember 8, an event well within the prescribed time limi-tation.Accordingly I find no bar to the portion of thecomplaint alleging the unlawful discharge. SeeMachinistsLocal 1424,362 U.S. 411, 416-417 (1960) The threatitself,however, is not encompassed by the originalcharge, and I find barred by the 10(b) allegation in theSAlthough Respondent argues in its brief that Nelligan's response wasunprotected in that it was undertaken in support of picketing conductedin an unlawful manner, I note that it did not raise that-issue either in itsanswer or in testimony offered on its behalf Indeed,during opening ar-gument counsel for Respondent conceded the lawfulness of the ambulato-ry picket line (Tr 14) In these circumstances, I find waived any defenseitmight have had in that regard 480DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint that it constitutes a violation of Section8(a)(1)CONCLUSIONS OF LAWFor the reasons heretofore stated I find that Respondent violated Section 8(a)(1) and (3) of the Act (a) in notoffering James Nelligan a job as a regular driver on orabout September 5 1983 and(b) in terminating his employment as a casual driver on September 8 1983 I further find that Respondent is not shown to have violatedthe Act in any other respectThe aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7)of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices I find it necessary to order it to ceaseand desist therefrom and from further infringing on employee rights in any like or related manner and to takecertain affirmative action designed to effectuate the pollcies of the Act Such affirmative action will include offenng James Nelhgan the option of accepting a job as aregular or as a casual driver at its terminal in Bangor (oroffering him equivalent positions in the event those jobsno longer exist)and making him whole for any loss ofearnings or other benefits he may have suffered as aresult of the discrimination practiced against him in accordance with the principles set forth in FW WoolworthCo90 NLRB 289 (1950) andFlorida Steel Corp231NLRB 651 (1977)see generallyIsisPlumbing Co138NLRB 716 (1962)[Recommended Order omitted from publication ]